Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 14, 2019

                            No. 04-18-00861-CR & 04-18-00862-CR

                                          Juan ORTIZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2017CR7171, 2018CR0457
                           Honorable Sid L. Harle, Judge Presiding


                                          ORDER
        After we granted the court reporter a thirty-day extension of time, the reporter’s record
was due January 10, 2019. On the due date, the reporter filed notifications of late record asking
for a seven-day extension of time to file the record in each appeal. After review, we GRANT
the requested extensions and ORDER the court reporter to file the records in these appeals on or
before January 17, 2019.

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court